Fourth Court of Appeals
                               San Antonio, Texas
                                   December 31, 2019

                                   No. 04-19-00797-CV

                         EWING CONSTRUCTION CO., INC.,
                                   Appellant

                                            v.

                 BENAVIDES INDEPENDENT SCHOOL DISTRICT,
                                 Appellee

                From the 229th Judicial District Court, Duval County, Texas
                                Trial Court No. DC-18-122
                     The Honorable Baldemar Garza, Judge Presiding


                                     ORDER
       The Appellee’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellee’s brief is due on or before January 31, 2020.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2019.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court